Per Curiam.
Defendant, who pleaded guilty to first-degree manslaughter (Minn. St. 609.20[2]) as a negotiated plea in return for the dismissal of an indictment charging him with second-degree murder and aggravated assault (§§ 609.19 and 609.225, subd. 2), contends on this direct appeal that the trial court should have refused to accept the plea because there was an *224inadequate factual basis for it in that his answers to the prosecutor’s questions suggested the possibility of self-defense as a defense. Defendant’s answers disclose that, while involved in an argument with the deceased victim which was possibly on the verge of erupting into a fist fight, defendant made no attempt to retreat but rather escalated the matter seriously by drawing a handgun. It was only then that the victim, while running away from defendant, may have pulled his gun, prompting defendant to fire the fatal shot. Under such circumstances defendant cannot be said to have acted in self-defense. See, State v. Johnson, 277 Minn. 368, 152 N. W. 2d 529 (1967). Therefore, we conclude that the trial court in considering defendant’s voluntary offer to plead guilty to the lesser offense of first-degree manslaughter properly determined that there was a sufficient factual basis for the plea. See, State v. Spann, 289 Minn. 497, 182 N. W. 2d 873 (1970); State v. Taylor, 288 Minn. 37, 178 N. W. 2d 892 (1970); State v. Johnson, 279 Minn. 209, 156 N. W. 2d 218 (1968).
Affirmed.